411 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.James Junior GIBSON, Defendant-Appellant.
No. 23452.
United States Court of Appeals Ninth Circuit.
May 29, 1969.

Roy L. Nelson, II (argued), Asst. U. S. Atty., Joseph L. Ward, U. S. Atty., Las Vegas, Nev., for appellee.
Lee E. Walker (argued), Las Vegas, Nev., for appellant.
Before BARNES and CARTER, Circuit Judges, and KILKENNY, District Judge.*
PER CURIAM:


1
This is an appeal from a conviction of transporting a motor vehicle between states, knowing it to have been stolen. The sole question is the sufficiency of the evidence to prove appellant's knowledge that the vehicle was stolen.


2
Having carefully examined and considered the briefs and the transcript of testimony on file herein, we find an abundance of testimony from which the jury might reasonably have drawn an inference of such knowledge and of the interstate transportation of the stolen vehicle.


3
We affirm the judgment of conviction.



Notes:


*
 Hon. John F. Kilkenny, United States District Judge, Portland, Oregon, sitting by designation